 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00171-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   FIDEL SANCHEZ-CRUZ, and                            DATE: May 27, 2021
     AGUSTIN CRUZ-SANCHEZ,                              TIME: 10:00 a.m.
15                                                      COURT: Hon. Morrison C. England, Jr.
                                 Defendants.
16

17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for status on May 27, 2021.

22          2.     By this stipulation, defendants now move to continue the status conference to September

23 16, 2021, and to exclude time between May 27, 2021, and September 16, 2021, under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes more than 13,000 pages of investigative reports, photographs, and other documents, as

27          well as video and audio recordings. All of this discovery has been either produced directly to

28          counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      On August 21, 2020, the Court appointed attorney Toni White as counsel to

 2          represent Defendant Agustin Cruz-Sanchez.

 3                 c)      Counsel for defendants desire additional time to review the discovery and discuss

 4          it with their clients, to conduct investigation, to evaluate a potential motion to suppress, and to

 5          otherwise prepare for trial.

 6                 d)      Counsel for defendants believe that failure to grant the above-requested

 7          continuance would deny them the reasonable time necessary for effective preparation, taking into

 8          account the exercise of due diligence.

 9                 e)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of May 27, 2021 to September 16,

14          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15          T4].

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
     Dated: May 24, 2021                            PHILLIP A. TALBERT
 1                                                  Acting United States Attorney
 2
                                                    /s/ DAVID W. SPENCER
 3                                                  DAVID W. SPENCER
                                                    Assistant United States Attorney
 4

 5   Dated: May 24, 2021                            /s/ Dina Santos
                                                    Dina Santos
 6                                                  Counsel for Defendant
                                                    FIDEL SANCHEZ-CRUZ
 7
     Dated: May 24, 2021                            /s/ Toni White
 8                                                  Toni White
                                                    Counsel for Defendant
 9                                                  AGUSTIN CRUZ-SANCHEZ
10

11

12
                                              ORDER
13
           IT IS SO ORDERED.
14
     Dated: May 28, 2021
15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME     3
30    PERIODS UNDER SPEEDY TRIAL ACT
